      Case 1:19-cv-05434-VM-RWL Document 403 Filed 01/31/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------x
STATE OF NEW YORK, et al.         :
                                  :
                Plaintiffs,       :
                                  :                     Case No. 1:19-cv-5434 (VM) (RWL)
           v.                     :
                                  :                     NOTICE OF APPEARANCE
DEUTSCHE TELEKOM AG, et al.       :
                                  :
                 Defendants.      :
----------------------------------x

       PLEASE TAKE NOTICE that Arthur S. Greenspan of Richards Kibbe & Orbe LLP

hereby enters his appearance as counsel of record for the proposed amici curiae George

Bittingmayer, Harold Furchtgott-Roth, Thomas W. Hazlett, Justin Hurwitz, Jonathan Klick,

Kevin Tsui, Glenn Woroch, Joshua D. Wright, and John Yun in the above-captioned action. The

undersigned certifies that he is admitted to practice before this Court.

Dated: New York, New York
       Janaury 31, 2020
                                              RICHARDS KIBBE & ORBE LLP


                                              By: /s/ Arthur S. Greenspan
                                                  Arthur S. Greenspan
                                                  agreenspan@rkollp.com
                                                  200 Liberty Street
                                                  New York, NY 10281-1003
                                                  Telephone: 212.530.1800
                                                  Facsimile: 212.530.1801

                                              Attorneys for Proposed Amici Curiae
